On Rehearing.
EN BANC.
PER CURIAM.
After our original opinion in the instant case was rendered, we decided the case of Edward Frey, Sr., individually, etc. v. Central Mutual Insurance Company, La.App., 150 So.2d 822. In the Frey case, we held that a city ordinance giving the right of way to a city street is ineffective unless stop signs or other traffic signalling devices are erected giving notice of such an ordinance. A rehearing was granted in the present matter because our original opinion is apparently in conflict with our decision in the Frey case.
The sole issue here is whether the plaintiff was guilty of contributory negligence, and under our decision in the Frey case the plaintiff here did not have the right of way because the city ordinance granting him this right of way was ineffective, no stop sign or other traffic signal-ling devices having been erected. Not having the right of way, the plaintiff was negligent in failing to stop and proceeding into the intersection at a time when it was obvious that a collision would occur with the approaching vehicle of the defendant’s insured.
For the reasons assigned, our original decree is recalled and set aside, and it is now decreed that the judgment of the district court dismissing plaintiff’s suit is affirmed. All costs of this appeal are assessed against the plaintiff.
On rehearing, the judgment of the district court is affirmed.
On Application for Rehearing.
En Banc. Rehearing denied.